DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 5 paragraphs 1-2, filed 12/08/2020, with respect to claims 1 and 14 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §103 over Slama in view of Nakagawa of 09/29/2020 has been withdrawn. 
Applicant's remaining arguments filed 12/08/2020 have been fully considered but they are not persuasive.
Applicant argues that because Ausen does not teach the specific steps, specifically heating while in contact with a chill roll, to form the perforations there would be no proper motivation to look to Slama because the problem is addressed in Ausen. The Examiner respectfully disagrees. Persons having ordinary skill in the art are motivated to combine existing processes from the prior art in order to obtain new and potentially beneficial inventions. As has been noted, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable 

Claim Interpretation

In reference to optional claim language:
Claims 9, throughout, and 14, in line 4, recite the limitation of “optionally the tie layer.” The use of optional claim language does not limit a claim to a particular structure or step be performed. See MPEP 2111.04(I). As such, the inclusion of an optional tie layer in the claims does not limit the scope and is met regardless of whether a tie layer is present in the prior art.

In reference to Peel Test:


Claim Objections
Claim 14 is objected to because of the following informalities:  
The use of the phrase “described in the Examples” is objected to. Reference to the specification is only allowed in exceptional circumstances where there is no practical way to define the invention (MPEP 2173.05(s)). As discussed above, Applicant has defined the term “Peel Test” in the specification and the inclusion of the additional claim language is not necessitated by practicality.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites an order of layers of the polymeric multilayer film in line 13-17 and a seemingly included order in lines 17-22. However, these orders are mutually exclusive as, for example, the pressure sensitive adhesive is claimed as being in different locations. Further, the first order appears to attempt to claim a specific order but further claims the liner layer is “adjacent” the pressure sensitive adhesive despite the “comprising in order” limitation prior to the order listing.
Further, both listings of the claimed layers recite a requirement for “[a/the] liner layer” when the liner was previously removed in line 8. Further, at the beginning the recitation of the layer order, the claim contains the limitation of “the polymeric multilayer film comprising in order” and further references “a liner layer.” However, “a liner layer” was already recited in line 4 “to provide the polymeric multilayer film with a liner layer” which further renders the claim indefinite because it was previously recited that the polymeric multilayer did not have a liner layer in and of itself. Additionally, the statement “comprising in order” in line 13 is followed by “a liner layer adjacent the layer comprising pressure sensitive adhesive” which indicates the order in which the layers are listed are not in order. Due to the inconsistent language it is not possible to obtain a reasonable interpretation of the claim without ignoring specific claim language, as such the claim cannot be examined in its current form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ausen in view of Slama (WO2014158801) and Nakagawa.

In reference to claims 14 and 15:
Ausen discloses a method of making a polymeric multilayer film (abstract), the method comprising:
extruding at least the layer comprising pressure sensitive adhesive,  and the layer comprising thermoplastic polymer into a nip to provide a polymeric multilayer film (para 0099), 
wherein the nip provides perforations through the polymeric multilayer film (Figs. 19A-B). Ausen further explicitly discloses a need for additional techniques for forming macroporous layers including films and sheets. 
Ausen further discloses wherein an array of openings extending between the first and second major surfaces, and a thickness greater than 50 micrometers (para 0073) wherein the openings each have a series of areas through the openings from the first and second major surfaces ranging from minimum to maximum areas, wherein the minimum area is not at at least one of the major surfaces (para 0004).

However, as discussed above, Ausen explicitly discloses the need for additional techniques. One such known alternative technique is taught by Slama. Slama teaches wherein the nip comprises a first roll having a structured surface that imparts indentations through a first major surface of the polymeric multilayer film (para 0018, Figs. 1-2); and passing the first major surface having the indentations over a chill roll while applying a heat source to a generally opposed second major surface of the polymeric multilayer film, wherein the application of heat from the heat source results in formation of openings to provide a polymeric multilayer film (para 0021; Figs. 3-4B). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Slama with the method of Ausen because both are directed toward manufacturing of perforated multilayer films. See MPEP 2143(I)(B).
Modified Ausen does not disclose a strippable layer is on the polymeric film. However, this is taught by Nakagawa. Nakagawa teaches a method for calendering a film containing a pressure-sensitive adhesive (abstract, para 0015).  Nakagawa further teaches utilizing a strippable to protect the pressure-sensitive adhesive layer during calendering (para 0079). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a release liner, i.e. a strippable layer, on the pressure-sensitive adhesive in order to protect the adhesive during calendering as a known alternative to placing the protective layer on the roll. See MPEP 2143(I)(B). Furthermore, it would have also been obvious to a person having ordinary skill in the art before the 
Modified Ausen does not disclose that the backing layer is immiscible with the pressure sensitive adhesive. However, it would have been apparent to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize immiscible materials for the backing layer and pressure sensitive adhesive in order to ensure the properties of the pressure sensitive adhesive are maintained.
Modified Ausen does that the strippable layer is removable from the pressure sensitive adhesive at a peel force less than 200 grams per cm as determined by the Peel Test. However, as the prior art seems to teach a method which is identical to the claimed method, as such it is presumed the prior art will result in the same properties (MPEP 2112(III)). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Strobel (US20040070100)
Schaar (US3073303).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.L.S./               Examiner, Art Unit 1745